Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 11 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 21 the phrase “at least two support members” is considered to be indefinite.  In claim 1, at line 11 “at least two of the support members” is recited and in claim 1, line 3 “a plurality of support members” is recited.   It is unclear if  applicant reciting additional support members or referring to the plurality of support members previously recited. 
In claim 1 line 14 the phrase “the coupling member” is indefinite.  It is unclear if Applicant is referring to th3e “at least one coupling member” previously recited in claim 1, lines 3-4.

In claim 2, lines 2, 5 and 11 the phrase “the plurality of vertical support members” lacks proper antecedent basis only “support members”, see claim 1, line 3, have been previously recited. . Likewise claim 8 which is a duplicate of claim 2 (except for depending on claim 7 instead of claim 1 ) is also considered indefinite for the same rational.
In claim 2 line 2 “a first of the plurality of vertical support members” is recited as being coupled to “a first pair of support members”.  This is unclear, should it be a first pair of the plurality of vertical support members coupled to a first pair of support members?  .  Also, it is unclear if the “a first pair of support members” if it is referring to the base support member or other vertical support members. Likewise claim 8 which is a duplicate of claim 2 (except for depending on claim 7 instead of claim1 ) is also considered indefinite for the same rational.
In claim 2 line 11 the Applicant recites “a third of the plurality of vertical support members…”   Is Applicant reciting a third pair of support members? The application only discloses two sets of pairs of vertical support members 115 and 130 in the disclosure.  Likewise claim 8 which is a duplicate of claim 2 (except for depending on claim 7 instead of claim 1) is also considered indefinite for the same rational

.

In claim 12, line 7 the phrase “each vertical support member” is considered to be indefinite as it  lacks proper antecedent basis.  In claim 7 on which claim 12 depends only a support member has been recited, no “vertical” support member has been recited.
In claim 13, line 1, the phrase “wherein the apparatus is configured to, when releasably coupled to a vehicle in an assembled state, the top frame members are supported… vehicle” is considered indefinite.  It is unclear if it recites that the apparatus is configured when releasably coupled to a vehicle such that the top frame are supported… vehicle.  See “such that” in claim 3.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 7, 8 and 11 - 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schneider et al 2011/0298189.
Schneider discloses a modular vehicle roof frame comprising:
a plurality of top frame members (238; 264 in figures 13, 14); and, a plurality of support members (246, 246 in figures 13, 14) , each support member comprising at least one coupling member (250, 250) disposed at a first end of the support member and through which the support member is configured to be axially assembled and releasably coupled to at least two of the plurality of top frame members(238; 264 in figures 13, 14), wherein: each top frame member is configured to be releasably coupled  to at least two of the plurality of support members (see 230, 232 and paragraph #52), and each coupling member(250, 250)  is oriented such that, when the modular vehicle roof frame is in an assembled state, the corresponding support member extends out of a plane passing through the coupling member and at least one other coupling member releasably coupled to the corresponding top frame member (see figure 13 where support posts 246, 246 make an approximate 900angle with the plane formed by the top frames 238, 264 and coupling members 230, 232).


In regard to claim 8, Schneider discloses a first of the plurality of vertical support members is configured to releasably and axially couple to distal ends of respective coupling members of a first pair of support members (252, 252), a second of the plurality of vertical support members is configured to releasably and axially couple to: proximal ends of the respective coupling members of the first pair of support members (see lower end of 246 couples with support member 252; paragraph #54), and distal ends of respective coupling members of a second pair of support members, a third of the plurality of vertical support members is configured to releasably and axially couple to proximal ends of the respective coupling members of the second pair of support members(see lower end of posts 260 coupled with support member 268 in figure 13). 

In regard to claim 11, Schneider discloses each coupling member is permanently fixed to the respective vertical support member (as seen in figures 13, 14 the vertical posts 246 at each of their top ends is integrally form with horizontal coupling sections 250).

In regard to claim 12, Schneider discloses each vertical support member is configured to releasably couple to a vehicle at a second end of the support member (see lower end of 246 couples with support member 252; paragraph #54).



In regard to claim 14, Schneider discloses the top frame members are supported over at least one seat in the vehicle (see seats 66a beneath the top frame elements 238, 263). 

In regard to claim 15, Schneider discloses the roof frame in the assembled state(see lower end of 246 couples with support member 252; paragraph #54), the coupling members are oriented substantially parallel to a longitudinal axis of the vehicle (see figure 4).  

In regard to claim 16, Schneider discloses each coupling member having a first end, a second end, and a length between the first end and the second end, such that when the coupling member is releasably coupled to the corresponding at least two top frame members, a first top frame member is releasably coupled to the first end, a second top frame member is releasably coupled to the second end, and the at least two top frame members are spaced apart from one another by the length between the first end and the second end (see figures 13, 14 were the frames 238 and 264 have releasable couplings 230, 232 at the ends of coupling members 250 so that the top frame members are spaced apart).

In regard to claim 17, Schneider discloses at least one portion of each top frame member configured to releasably couple to a corresponding coupling member is of tubular construction (see figures 13, 14 and paragraph #42). 

 In regard to claim 18, Schneider discloses at least one portion of each of the coupling members configured to releasably couple to a corresponding top frame member is of tubular construction (see figures 13, 14 and paragraph #42). 



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 9 and 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al 2011/0298189 in view of Hoover US Patent No. 6,942,279.
In regard to claim 9, Schneider meets the claimed limitations as applied above.
The claimed invention (claim 9) is distinguishable from Schneider by its recitation of the coupling member being disposed in a lumen of the roof frame member.
The Hoover patent disclose a cover frame for a vehicle having roof frame members 18 as shown in figure 2 that each have a lumen to receive a projection of the coupling member positioned on both ends of the cross beam 14.  Schneider in paragraph #52 discloses the frame tube sections as being coupled together by joint means known in the industry.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the coupling lumen feature as taught by Hoover with Schneider’s modular roof frame members to limit the number of parts and simplify assembly.

In regard to independent claim 1 Schneider discloses:

(claim 1)  a modular vehicle roof frame comprising: a plurality of top frame members (238; 264 in figures 13, 14); and, a plurality of support members (246, 246 in figures 13, 14) , each support member comprising at least one coupling member (250, 250) disposed at a first end of the support member and through which the support member is configured to be axially assembled and releasably coupled to at least two of the plurality of top frame members(238; 264 in figures 13, 14), wherein: each top frame member is configured to be releasably coupled  to at least two of the plurality of support members (see 230, 232 and paragraph #52), and each coupling member is oriented such that, when the modular vehicle roof frame is in an assembled state, the corresponding support member extends out of a plane passing through the coupling member and at least one other coupling member releasably coupled to the corresponding top frame member (see figure 13 where support posts 246, 246 make an approximate 900angle with the plane formed by the top frames 238, 264 and coupling members 230, 232)
an axially assembled coupling member and corresponding frame member at least two support members are configured to releasably couple to a vehicle at a second end of the support member, and in the assembled state (see lower end of 246 couples with support member 252; paragraph #54), the coupling members are oriented substantially parallel to a longitudinal axis of the vehicle (see figure 4).


The claimed invention is distinguishable from Schneider by its recitation of the at least some portion of at least one of the coupling member and the corresponding frame member slidably disposed within a lumen of the other.
The Hoover patent disclose a cover frame for a vehicle having roof frame members 18 as shown in figure 2 that each have a limen to receive a projection of the coupling member positioned on both ends of the cross beam 14.  Schneider in paragraph #52 discloses the frame tube sections as being coupled together by any of those joint means known in the industry.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the coupling lumen feature as taught by 
In regard to claim 2, Schneider discloses a first of the plurality of vertical support members is configured to releasably and axially couple to distal ends of respective coupling members of a first pair of support members (252, 252), a second of the plurality of vertical support members is configured to releasably and axially couple to: proximal ends of the respective coupling members of the first pair of support members (see lower end of 246 couples with support member 252; paragraph #54), and distal ends of respective coupling members of a second pair of support members, a third of the plurality of vertical support members is configured to releasably and axially couple to proximal ends of the respective coupling members of the second pair of support members(see lower end of posts 260 couples with support member 268 in figure 13). 

In regard to claim 3, Schneider discloses the apparatus configured to, when releasably coupled to a vehicle in an assembled state, the top frame members are supported in an orientation substantially parallel to a chassis of a vehicle (in figure 14 frame members 238, 264 are “substantially” parallel to the bottom chassis unnumbered).


In regard to claim 4, Schneider discloses each coupling member having a first end, a second end, and a length between the first end and the second end, such that when the coupling member is releasably coupled to the corresponding at least two top frame members, a first top frame member is releasably coupled to the first end, a second top frame member is releasably coupled to the second end, and the at least two top frame members are spaced apart from one another by the length between the first end and the second end (see figures 13, 14 were the frames 238 and 264 have releasable couplings 230, 232 at the ends of coupling members 250 so that the top frame members are spaced apart).




10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al 2011/0298189 in view of Hoover US Patent No. 6,942,279 as applied to claim 1 above, and further in view of Flynn, US Patent No. 7,677,634.
Schneider as modified by Hoover meets the claimed limitations as applied above.

The Flynn patent discloses a vehicle roof frame that has a substantially concave upward lateral profile. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a concave roof frame as taught by Flynn with Schneider as modified by Hoover to improve rain water drainage.


11	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al 2011/0298189 in view of Hoover US Patent No. 6,942,279 as applied to claim 1 above, and further in view of Langevin US Patent No. 10,124,655.
Schneider as modified by Hoover meets the claim limitations as applied above.
The claimed invention is distinguishable from Schneider as modified by Hoover bit its recitation of at least one of the two support members has a substantially concave forward vertical profile towards a distal end of the vehicle.
The Langevin patent disclose a vehicle having a canopy with forward vertical support posts 70, 72 that are described as having concave arcuate shape.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a concave shaped vertical profile as taught by Langevin  with Schneider as modified by Hoover to provide a larger entrance. 



 Schneider as modified by Hoover meets the claimed limitations as applied above.
The claimed invention is distinguishable from Schneider as modified by Hoover by its recitation of a mechanical fastener disposed in an aperture in at least either the frame member or coupling member.
The Dost publications discloses nuts and bolts that are received in apertures formed in the frame members as described in paragraph #78.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate nuts and bolts received in apertures of the frame member as taught by Dost with Schneider as modified by Hoover to firmly secure the roof frame and coupling member.
13	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al 2011/0298189 in view of Flynn, US Patent No. 7,677,634.
Schneider meets the claimed limitations as applied above.
The claimed invention is distinguishable from Schneider by its recitation of the top frame having a substantially concave upward lateral profile.
The Flynn patent discloses a vehicle roof frame that has a substantially concave upward lateral profile. 

14	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al 2011/0298189 in view of Langevin US Patent No. 10,124,655.
Schneider meets the claim limitations as applied above.
The claimed invention is distinguishable from Schneider by its recitation of at least one of the two support members has a substantially concave forward vertical profile towards a distal end of the vehicle.
The Langevin patent disclose a vehicle having a canopy with forward vertical support posts 70, 72 that are described as having concave arcuate shape.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a concave shaped vertical profile as taught by Langevin  with Schneider to provide a larger entrance. 
Conclusion

15	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO Form 892 are cited for their canopy frame structure.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/                                                                                                                   Supervisory Patent Examiner, Art Unit 3612